343 S.W.3d 710 (2011)
James Edwards SANDERSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72162.
Missouri Court of Appeals, Western District.
June 28, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2011.
Susan L. Hogan, Kansas City, MO, for appellant.
*711 Shaun J. Mackelprang and Daniel N. McPherson, Judges, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge Presiding, JAMES M. SMART and VICTOR C. HOWARD, Judges.

ORDER
PER CURIAM.
James Sanderson appeals the denial of his Rule 29.15 motion, following his conviction on two counts of statutory sodomy. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the denial of post-conviction relief.
AFFIRMED. Rule 84.16(b).